DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a lighting control system comprising: a vehicle cabin lighting for illuminating from above an interior of a vehicle cabin in a vehicle with a front seat and a rear seat; an imagine device for acquiring distance measurement information about the interior of the vehicle cabin from a front side reference position in the vehicle cabin; and an electronic control unit (ECU) configured to: determine based on the distance measurement information at least whether a front  seat passenger sitting on the front seat performed a head turning action in which he turned his head toward a side of the rear seat; and perform on/off-control of the vehicle cabin lighting at least based on determining whether the front seat passenger performed the head turning action, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-19 are also allowed as being dependent on claim 1.
In regards to claim 20, the prior art does not disclose of a light control method comprising: acquiring distance measurement information about an interior of a cabin of a vehicle from a front side reference position in the vehicle cabin, the vehicle having a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844